NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                               Electronically Filed
                                               Intermediate Court of Appeals
                                               CAAP-XX-XXXXXXX
                                               26-APR-2021
                                               08:15 AM
                                               Dkt. 134 MO
                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                         DL, Plaintiff-Appellant,
                                    v.
                          CL, Defendant-Appellee


         APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                        (FC-D NO. 16-1-1014)

                          MEMORANDUM OPINION
      (By:    Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)

             In this divorce case Plaintiff-Appellant DL (Father)
appeals from four post-decree orders entered by the Family Court
of the First Circuit:1

             1.    "Order Re: Motion and Declaration for Pre-
                   Decree Relief, Filed April 18, 2018" entered
                   on June 5, 2018;

             2.    "Order Re: Plaintiff's Motion for
                   Reconsideration of 'Order Re: Motion and
                   Declaration for Pre-Decree Relief, Filed
                   April 18, 2018', [sic] Filed June 13, 2018"
                   entered on July 16, 2018;

             3.    "Order Granting Defendant's Attorneys' Fees
                   and Costs" entered on August 13, 2018; and

             4.    "Order to Submit Proposed Findings of Fact
                   and Conclusions of Law" entered on August 20,
                   2018.



     1
             The Honorable Gale L.F. Ching presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

For the reasons explained below, we vacate orders no. 1 and 2 in
part with regard to alimony, vacate order no. 3, and remand this
matter for proceedings consistent with this memorandum opinion
including: (1) recalculation of the amount of delinquent pre-
decree temporary child support and entry of an amended order; and
(2) determination whether good cause existed for bifurcation of
the issue of pre-decree temporary alimony and, if so, entry of
findings of fact and conclusions of law to support the determi-
nation of good cause and the calculation of the amount of pre-
decree temporary alimony. We need not address order no. 4.2

                                 BACKGROUND

          This is an extremely contentious divorce case. It has
to date resulted in seven appeals. Father and Defendant-Appellee
CL (Mother) are both lawyers. They married in 2008. They have
two minor children (Children).        In 2015, Father, Mother, and
Children moved from California to Hawai#i. They lived in a
cottage on Father's parents' property. DL v. CL, 146 Hawai#i
415, 417, 463 P.3d 1072, 1074 (2020) (DL III).
          On July 10, 2016, Mother took Children with her to
Arizona due to family abuse by Father. DL III at 417, 463 P.3d
at 1074. Mother filed for divorce in Arizona. On August 3,
2016, Father filed for divorce in Hawai#i. Mother's Arizona
petition was eventually dismissed.
          On October 21, 2016, Mother filed a "Motion and
Declaration for Pre-Decree Relief." She sought, among other
things, an order requiring that Father pay child support of
$2,762.00 per month pursuant to the Hawai#i Child Support

      2
            On August 15, 2018, Father filed the notice of appeal that opened
CAAP-XX-XXXXXXX, which resulted in DL v. CL, 146 Hawai#i 415, 463 P.3d 1072
(2020). On August 20, 2018, in response to that notice of appeal, the family
court ordered that Mother prepare proposed findings of fact and conclusions of
law pursuant to Rule 52 of the Hawai#i Family Court Rules (HFCR). Although
the August 20, 2018 order was identified in, and appended to, Father's notice
of appeal for this appeal, Father's statement of the points of error does not
mention it and Father presents no discernible argument about it. Father's
objections to that order are waived. Taomae v. Lingle, 108 Hawai#i 245, 257,
118 P.3d 1188, 1200 (2005). See HRAP 28(b)(7) ("Points not argued may be
deemed waived.").



                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Guidelines. On December 16, 2016, the family court entered its
"Order Granting in Part and Denying in Part Motion and
Declaration for Pre-Decree Relief" (Pre-Decree Child Support
Award).   The family court imputed income to Father and ordered
him to pay child support totaling $2,762 per month commencing
November 1, 2016.
          On March 17, 2017, Father filed a "Motion for the
Immediate Return of the Children to [the State of] Hawaii." On
May 12, 2017, the family court ordered that the children be
returned to Hawai#i by May 29, 2017. Mother complied. DL III at
417, 463 P.3d at 1074.
          The divorce trial began on July 31, 2017, and ended on
January 9, 2018. Mother returned to Arizona shortly after the
divorce trial ended to start a new job. DL III at 417, 463 P.3d
at 1074. Children remained in Hawai#i with Father because the
family court had not yet ruled on post-decree child custody or
relocation.
          On March 26, 2018 (before entry of the divorce decree),
Father filed a notice of appeal from pre-decree orders awarding
Mother sole physical custody of Children and permitting
Children's relocation to Arizona. We affirmed. DL v. CL,
No. CAAP-XX-XXXXXXX, 2019 WL 968052 (Haw. App. Feb. 28, 2019)
(SDO). Father petitioned for certiorari. The supreme court
affirmed. DL v. CL, 146 Hawai#i 328, 463 P.3d 985 (2020) (DL I).
            Meanwhile, the family court entered the Divorce Decree
on April 26, 2018.      The decree:       (1) dissolved the marriage; (2)
awarded legal custody of the Children jointly to Father and
Mother, physical custody solely to Mother (authorizing Children
to relocate to Arizona after July 1, 2018), and future child
support to Mother; and (3) divided and distributed Father's and
Mother's property and debts. The decree contained no provision
concerning post-decree alimony.3



      3
            The family court's March 16, 2018 First Amended Order Re:
Evidentiary Hearing denied post-decree alimony; the April 26, 2018 Divorce
Decree did not amend the order denying post-decree alimony or incorporate the
terms of the order.

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Father then filed a second notice of appeal, from the
Divorce Decree and other orders. We affirmed the family court's
child custody and support decisions, but held that the family
court abused its discretion in deviating from the partnership
model of property division based upon its cited findings. We
remanded for the family court to re-determine whether and to what
extent it would exercise its discretion in deviating from the
partnership model. DL v. CL, No. CAAP-XX-XXXXXXX, 2019 WL
4934660 (Haw. App. Oct. 7, 2019) (SDO) (DL II). Father's
petition for writ of certiorari was dismissed.     DL v. CL,
No. SCWC-XX-XXXXXXX, 2020 WL 2070350, at *1 (Haw. Apr. 29, 2020).
          Father filed a third notice of appeal on August 15,
2018, from three post-decree orders. We held that Father's
motions to amend the Divorce Decree and for a new trial on child
custody were untimely and should have been denied on that basis,
and affirmed the family court's order denying Father's Hawai#i
Family Court Rules (HFCR) Rule 60(a) motion for relief from
judgment. DL v. CL, No. CAAP-XX-XXXXXXX, 2019 WL 7198733 (Haw.
App. Dec. 26, 2019). Father petitioned for certiorari. The
supreme court held that Father's motions to amend the Divorce
Decree and for new trial were timely, but affirmed the family
court's denials of those motions, as well as the family court's
denial of Father's motion for relief from judgment. DL III.
          Father filed a fourth notice of appeal on September 11,
2018, which resulted in the docketing of this appeal (DL IV).
          Father filed a fifth notice of appeal on November 8,
2018, from eight family court orders (three of which were already
subjects of this appeal). That appeal was dismissed pursuant to
a stipulation of the parties on April 11, 2019, before Father's
opening brief was filed. DL v. CL, No. CAAP-XX-XXXXXXX, 2019 WL
1569579 (DL V).
          Father filed a sixth notice of appeal on January 7,
2019, from the family court's December 6, 2018 order granting in
part and denying in part Father's motion to determine and modify
child support. Father contended that the family court erred by:
(1) denying Father's request for an award of child support from

                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Mother for the period of time when Father cared for the Children
before their relocation to Arizona; (2) requiring Father to pay
child support according to the Hawai#i Child Support Guidelines
and failing to consider Father's request to find exceptional
circumstances based on the lower cost of living in Children's
state of residence (Arizona); (3) failing to impute appropriate
income to Mother, ignoring undisputed facts, and using incorrect
amounts to calculate child support; and (4) denying Father's
request for an award of attorney's fees for bringing the motion
to determine and modify child support.
          We ruled that: (1) the family court incorrectly used
the Guidelines and related worksheets when it denied Father's
request for child support; (2) the family court improperly
calculated Father's modified monthly child support obligation;
(3) Father made no discernible argument that the family court
erred by using Mother's actual income to calculate the support
amount; and (4) because we concluded that the family court's
disposition of Father's motion to determine and modify child
support was significantly flawed, we could not conclude that the
family court's denial of attorney's fees to Father was not an
abuse of discretion. DL v. CL, No. CAAP-XX-XXXXXXX, 2020 WL
888335 (Haw. App. Feb. 24, 2020) (mem.) (DL VI). Father's
petition for writ of certiorari was rejected. DL v. CL,
No. SCWC-XX-XXXXXXX, 2020 WL 5412832 (Haw. Sept. 9, 2020).
          Father filed a seventh notice of appeal on October 2,
2020, which resulted in CAAP-XX-XXXXXXX. Father appealed from
the family court's order relinquishing jurisdiction (except for
certain issues pending on various remands) to Arizona after
determining that Arizona was a more appropriate forum to address
pending and future issues involving Father, Mother, and Children.
Hawaii Revised Statutes (HRS) § 583A-207 (Inconvenient forum.).
Briefing in that appeal has not yet been completed.

                    RELEVANT PROCEDURAL HISTORY

          The Pre-Decree Child Support Award ordered that Father
pay temporary child support totaling $2,762 per month commencing

                                  5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

November 1, 2016. Father stopped making child support payments
after May 2017, when Mother returned Children to Hawai#i.
          On June 7, 2017, Mother filed a motion requesting child
support payments totaling $2,762 per month. The Pre-Decree Child
Support Award had never been amended or vacated; accordingly,
Mother's June 7, 2017 motion sought enforcement of Father's
delinquent obligation under the Pre-Decree Child Support Award.
          Mother's June 7, 2017 motion also sought temporary
alimony of $4,500 per month, arguing Mother resigned from her job
in Arizona to comply with the family court's order to return
Children to Hawai#i.
          On June 21, 2017, the family court entered an order on
Mother's June 7, 2017 motion that stated, in relevant part:

                The parties shall proceed with mediation with Judge
          Town on July 1, 2017[,] at 9:00 a.m[.] for all[-]day
          mediation. . . .
                . . . .

                A further hearing date on this motion shall be set for
          July 26, 2017[,] at 1:00 p.m.

                Mediation shall cover any remaining issues not
          specifically resolved in this order as well as the global
          issues of legal & physical custody, [Mother]'s request for
          relocation, visitation, child support, alimony & property
          division. The parties shall continue to make good faith
          efforts to resolve the case through mediation as recommended
          by Judge Town.

          On July 26, 2017, the family court entered a stipulated
order (Stipulated Pretrial Order) that stated, in relevant part:

                3.    TEMPORARY CHILD SUPPORT. The issue of temporary
          child support for the months of June 2017 and July 2017
          shall be addressed at trial together with the issue of
          prospective child support from and after the date of trial.
                 4.   TEMPORARY ALIMONY. The issue of temporary
          spousal support for the months of June 2017 and July 2017
          shall be addressed at trial together with the issue of
          prospective spousal support from and after the date of
          trial.

                . . . .
                6.    PRIOR ORDERS. All orders not inconsistent
          herewith shall remain in full force and effect.




                                    6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Thus, the Pre-Decree Child Support Award ordering Father to pay
temporary child support totaling $2,762 per month commencing
November 1, 2016, remained in effect.
          The divorce trial began on July 31, 2017, and ended on
January 9, 2018. On March 16, 2018, the family court entered its
"First Amended Order Re: Evidentiary Hearing." The order stated,
in relevant part:

             3.    Re: Child Support.

                   As to any past unpaid child support amount that is
             allegedly outstanding, the Parties are ordered to "meet and
             confer" on this matter within fourteen (14) days after
             receipt of this order to discuss this matter. In the event
             that the Parties are unable to reach an amicable resolution,
             then either Party may file a motion with the Court.

             . . . .

             5.    Re: Alimony.

                   As to any past alimony amount that is allegedly
             outstanding, the Parties are ordered to "meet and confer" on
             this matter within fourteen (14) days after receipt of this
             order to discuss this matter. In the event that the Parties
             are unable to reach an amicable resolution, then either
             Party may file a motion with the Court.

                   As to any alimony amount being requested by the
             Parties post divorce decree, the Court finds both Parties to
             be able to obtain gainful employment and is [sic] presently
             employed, and therefore, orders that any requested alimony
             post divorce decree is denied.

(Emphasis added.)
          On April 18, 2018 (before entry of the Divorce Decree),
Mother filed the motion that is the subject of this appeal
(Mother's April 18, 2018 Motion and Declaration for Pre-Decree
Relief).     Mother sought an order requiring Father to pay $16,572
in delinquent temporary child support ($2,762 x 6 months) and
$5,501.68 per month4 in temporary alimony for the period
June 2017 through January 2018.5
          The Divorce Decree was entered on April 26, 2018.
          The family court heard Mother's April 18, 2018 Motion


      4
             Mother's June 7, 2017 motion sought temporary alimony of $4,500
per month.
      5
             The motion also sought other relief not at issue in this appeal.

                                        7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

and Declaration for Pre-Decree Relief on May 2, 2018. During the
hearing, Mother stipulated to reduce Father's delinquent
temporary child support obligation to $749 per month for
August 2017 through January 2018, because the parties "had
essentially 50/50 time-sharing" during that time.
          On the issue of pre-decree alimony, the family court
had this exchange with Mother's counsel:

                THE COURT: For the alimony, what's the pending order
          that you're relying upon?
                [MOTHER'S COUNSEL]: The [Stipulated Pretrial Order].
          And I believe it's included in [Father]'s exhibits as well,
          so I assume it's stipulated. In there the issue of
          temporary alimony was to be addressed at trial. And while
          in that -- in that order it says June 2017 to July 2017, at
          the -- at the inception of trial, we represented to the
          Court that those issues were -- that that was ongoing and we
          needed to have an order on it. So I believe by extension,
          that's going to cover August to January period of the trial
          prior to the decision.

                THE COURT: And did the Court order an alimony amount?

                [MOTHER'S COUNSEL]: The Court did not address the
          issue of temporary alimony because what the Court ordered
          was child support prospective from February 2018 and no
          alimony from February 2018 forward, but ordered the parties
          to meet and confer with regard to the issues of the
          temporary alimony and temporary child support for those
          periods.

                THE COURT: Okay.   All right.   Okay.

          The family court's "Order Re: Motion and Declaration
for Pre-Decree Relief, Filed April 18, 2018," was entered on
June 5, 2018. The order stated, in relevant part, that Mother's
motion was:

          1.    GRANTED as to monthly child support for the period
                from August 2017 through January 2018 in the amount of
                $5,232.00;
          2.    GRANTED as to alimony for the period of June 2017 to
                July 2017 and from August 2017 through January 2018 in
                the amount of $16,694.00; [and]

          . . . .
          6.    GRANTED as to [Mother]'s requested attorney fees and
                costs as to the present motion. [Mother] shall submit
                a Declaration itemizing the requested attorney fees
                and costs within five (5) days from the date of this
                Order along with an Order Awarding Attorney Fee And
                Costs (leaving a blank for the Court to insert the


                                     8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER
                 amount awarded) and [Father] shall have five (5) days
                 thereafter to file objections, if any.

          Father moved for reconsideration. On July 16, 2018,
the family court entered the order denying Father's motion.
          On August 13, 2018, the family court entered an order
awarding Mother attorneys' fees of $7,066.86. This appeal
followed.

                             POINTS OF ERROR

            Father raises four points of error. He contends:
            1.   The family court erred in considering and granting
Mother's April 18, 2018 Motion and Declaration for Pre-Decree
Relief;
          2.   The family court erred in calculating and awarding
temporary pre-decree child support to Mother;
          3.   The family court erred in calculating and awarding
temporary pre-decree alimony to Mother; and
          4.   The family court erred in ordering Father to pay
Mother's attorneys' fees and costs incurred in connection with
her April 18, 2018 Motion and Declaration for Pre-Decree Relief,
and further erred in determining the amount of fees and costs
awarded.

                           STANDARDS OF REVIEW

            Family Court Decisions
                  Generally, the family court possesses wide discretion
            in making its decisions and those decisions will not be set
            aside unless there is a manifest abuse of discretion. Thus,
            we will not disturb the family court's decision on appeal
            unless the family court disregarded rules or principles of
            law or practice to the substantial detriment of a party
            litigant and its decision clearly exceeded the bounds of
            reason.

            DL III, 146 Hawai#i at 420, 463 P.3d at 1077 (citations
omitted).




                                      9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Attorneys' Fee Awards

           The family court's award of attorneys' fees and costs
is reviewed for abuse of discretion. Hamilton v. Hamilton, 138
Hawai#i 185, 209, 378 P.3d 901, 925 (2016).

                               DISCUSSION

          We hold that: (1) the family court erred by considering
Mother's April 18, 2018 Motion and Declaration for Pre-Decree
Relief without making a finding of good cause to bifurcate the
issue of temporary pre-decree alimony; (2) the family court did
not err by enforcing Father's delinquent pre-decree temporary
child support payment obligations, but miscalculated the amount
owed; (3) the family court erred by awarding pre-decree temporary
alimony to Mother without making appropriate findings of fact;
and (4) because we conclude that the family court erred by
awarding pre-decree temporary alimony to Mother, we cannot
conclude that the family court's award of Mother's attorneys'
fees and costs was not an abuse of discretion.

     1.   The family court erred by considering
          Mother's April 18, 2018 Motion and
          Declaration for Pre-Decree Relief without
          making a finding of good cause to bifurcate
          the issue of temporary pre-decree alimony.

          Father argues that Mother "waived, released, and
relinquished" her claim for delinquent pre-decree temporary child
support and temporary alimony, because the Divorce Decree
provides:

                21.   PRESENT AND FUTURE CLAIMS WAIVED. The parties
          shall release each other and relinquish all claims they
          have, or may have had with each other, whether growing out
          of their relationship as Husband and Wife or otherwise, from
          the beginning of time, either known or unknown, discovered
          or undiscovered, until the present. This means that the
          parties cannot (because they have voluntarily given up their
          rights to do so) sue or make any legal claims against each
          other based on any relationship they have had from the
          beginning of time to the present, whether they are aware of
          these claims or not, or even if they discover these claims
          in the future.




                                    10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

As Mother points out, however, the Divorce Decree also provides:

                 10.  PAST CHILD SUPPORT. Pursuant to the First
          Amended Order Re: Evidentiary Hearing, filed on March 16,
          2018[,] counsel for the parties met and conferred on
          March 27, 2018 regarding the issue of past temporary child
          support. However, no agreement was reached. Pursuant to
          the First Amended Order Re: Evidentiary Hearing, either
          party can file a motion with the Court to address this
          issue.

                . . . .
                 13.  ALIMONY/PAST TEMPORARY ALIMONY. Pursuant to the
          First Amended Order Re: Evidentiary Hearing, filed on
          March 16, 2018, counsel for the parties met and conferred on
          March 27, 2018 regarding the issue of past temporary
          alimony. However, no agreement was reached. Pursuant to
          the First Amended Order Re: Evidentiary Hearing, either
          party can file a motion with the Court to address this
          issue.

(underscoring in original) (emphasis added).
          Mother's April 18, 2018 Motion and Declaration for Pre-
Decree Relief was filed pursuant to the family court's March 16,
2018 First Amended Order Re: Evidentiary Hearing, as contemplated
by the Divorce Decree. Father's argument that Mother waived,
released, or relinquished her claims for delinquent temporary
child support and temporary alimony is without merit.
          Father next argues that the family court "lost
jurisdiction" to award delinquent temporary child support and
temporary alimony after it entered the Divorce Decree. Father
cites HRS § 580-47(a), which provides:

          Upon granting a divorce, or thereafter if . . . jurisdiction
          of those matters is reserved under the decree by agreement
          of both parties or by order of court after finding that good
          cause exists, the court may make any further orders as shall
          appear just and equitable (1) compelling the parties or
          either of them to provide for the support, maintenance, and
          education of the children of the parties; [and] (2) compel-
          ling either party to provide for the support and maintenance
          of the other party[.]

As discussed above, by the terms of the First Amended Order Re:
Evidentiary Hearing and the Divorce Decree, the family court
reserved jurisdiction over disputes concerning pre-decree
temporary child support and temporary alimony. The family court
did not, however, make a specific finding of good cause to do so.
HRS § 580-47(a); see Kakinami v. Kakinami, 125 Hawai#i 308, 314,

                                    11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

260 P.3d 1126, 1132 (2011) (holding that "good cause is the
proper standard for bifurcating the dissolution of marriage from
the remaining parts of a divorce case.").
          "Where the trial court has failed to make appropriate
findings, or to find on a material issue, an appellate court will
normally vacate the judgment and remand the action for
appropriate findings." Ventura v. Grace, 3 Haw. App. 371, 376,
650 P.2d 620, 623 (1982) (citing Upchurch v. State, 51 Haw. 150,
454 P.2d 112 (1969); Tugaeff v. Tugaeff, 42 Haw. 455 (1958);
Leslie v. Gonsalves, 42 Haw. 169 (1957)) (other citations
omitted). Accordingly, we vacate the family court's June 5, 2018
Order Re: Motion and Declaration for Pre-Decree Relief with
regard to alimony, and remand this matter for the family court to
determine whether good cause existed for bifurcation of the issue
of pre-decree temporary alimony. As we discuss in the next two
paragraphs, Mother's April 18, 2018 Motion and Declaration for
Pre-Decree Relief was in the nature of an enforcement action to
collect delinquent pre-decree temporary child support from Father
and, therefore, the family court had jurisdiction to decide that
issue.
          Father argues that the family court's award of
delinquent pre-decree temporary child support was erroneous
because Mother's "needs and relevant financial considerations
were adjudicated within the [divorce] decree, and any subsequent
award of child support . . . must have considered the effect of
the decree, and vice versa." We disagree.
          The family court's June 5, 2018 Order Re: Motion and
Declaration for Pre-Decree Relief was not a "subsequent award of
child support." Each installment of child support becomes a
liquidated sum and is enforceable after it becomes due and
payment is not made. Lindsey v. Lindsey, 6 Haw. App. 201, 204,
716 P.2d 496, 499 (1986). Mother's April 18, 2018 Motion and
Declaration for Pre-Decree Relief sought to enforce Father's
delinquent pre-decree temporary child support obligations.
"[C]ourt-ordered child support payments may be modified
prospectively, but not retroactively[.]" Id. (citation omitted).


                                  12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Father's temporary child support payments for August 2017 through
January 2018 under the Pre-Decree Child Support Award were past
due when Mother's April 18, 2018 Motion and Declaration for Pre-
Decree Relief was filed. The family court did not err by
considering Mother's request for enforcement of Father's
delinquent pre-decree temporary child support obligations.

      2.    The family court erred when it calculated
            Father's delinquent pre-decree temporary
            child support obligations.

          Father contends that the family court erroneously
refused to correct a mathematical error. During the May 2, 2018
hearing on Mother's Motion and Declaration for Pre-Decree Relief,
Mother stipulated to reduce Father's delinquent temporary child
support obligation to $749 per month. As a creditor, she was
entitled to do so, subject to the family court's approval.
Lindsey, 6 Haw. App. at 206, 716 P.2d at 500. The family court
approved the reduction, and ordered that Father pay delinquent
temporary child support for August 2017 through January 2018 of
$5,232. August 2017 through January 2018 is six months. Six
x $749 = $4,494, not $5,232.6 Father pointed out the error in
his motion for reconsideration. The family court denied Father's
motion, thereby failing to correct its mathematical error.
Accordingly, on remand the family court should enter an amended
order correcting the mathematical error in its calculation of
Father's pre-decree temporary child support delinquency.

      3.    The family court erred by awarding pre-decree
            temporary alimony to Mother without making
            appropriate findings of fact.

          As discussed in section 1. above, the family court
ordered bifurcation of the issue of pre-decree temporary alimony
in its First Amended Order Re: Evidentiary Hearing and in the
Divorce Decree. The family court did not make the required
finding of good cause to do so. Accordingly, we vacate the

      6
            It appears the mathematical error was first made by Mother's
counsel during the hearing on Mother's Motion and Declaration for Pre-Decree
Relief. See Transcript, May 2, 2018, 45:23-46:3.

                                      13
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

June 5, 2018 Order Re: Motion and Declaration for Pre-Decree
Relief with regard to alimony, and remand this matter for the
family court to determine whether good cause existed for
bifurcation of the issue of pre-decree temporary alimony.
Ventura, 3 Haw. App. at 376, 650 P.2d at 623.
          Father also contends that the family court erred in
calculating the amount of pre-decree temporary alimony to which
Mother was entitled, by failing to consider the parties'
respective financial conditions and Mother's alleged fault in
creating any financial need by resigning from her job in Arizona
and relocating to Hawai#i at the end of May 2017 (when Children
were returned to Hawai#i by family court order). Father's
contention has merit; the family court did not make findings or
conclusions in connection with its award of pre-decree temporary
alimony. On remand, should the family court find good cause for
bifurcation of the issue of pre-decree temporary alimony, the
family court must enter findings of fact and conclusions of law
to support its calculation of the award.

     4.   Attorneys' fees.

          Father contends that the family court erred by awarding
attorneys' fees and costs in connection with Mother's April 18,
2018 Motion and Declaration for Pre-Decree Relief. HRS § 580-47
(Supp. 2017) provides, in relevant part:

                (f)   Attorney's fees and costs. The court hearing
          any motion for orders either revising an order for the . . .
          support . . . of the children of the parties, or an order
          for the support and maintenance of one party by the other,
          or a motion for an order to enforce any such order . . . may
          make such orders requiring either party to pay or contribute
          to the payment of the attorney's fees, costs, and expenses
          of the other party relating to such motion and hearing as
          shall appear just and equitable after consideration of the
          respective merits of the parties, the relative abilities of
          the parties, the economic condition of each party at the
          time of the hearing, the burdens imposed upon either party
          for the benefit of the children of the parties, . . . and
          all other circumstances of the case.

          The family court was required to consider, among other
things, the respective merits of the parties when awarding
attorneys' fees and costs. As discussed in section 3. above, the

                                    14
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

family court erred by granting Mother's request for pre-decree
temporary alimony without finding good cause to bifurcate the
issue. Because we have concluded that the family court's
assessment of Mother's April 18, 2018 Motion and Declaration for
Pre-Decree Relief was flawed, we cannot conclude that the family
court's award of attorneys' fees and costs to Mother did not
constitute at least a partial abuse of discretion. We need not
address Father's argument that the family court erred in
determining the amount of fees and costs awarded at this time.
We vacate the Order Granting Defendant's Attorneys' Fees and
Costs entered on August 13, 2018, without prejudice to any party
filing an appropriate motion for attorneys' fees and costs at the
appropriate time on remand.

                              CONCLUSION

          Based upon the foregoing, we vacate the Order Re:
Motion and Declaration for Pre-Decree Relief, entered on June 5,
2018, with regard to alimony; the Order Re: Plaintiff's Motion
for Reconsideration, entered on July 16, 2018, with regard to
alimony; and the Order Granting Defendant's Attorneys' Fees and
Costs, entered on August 13, 2018. We remand this matter for
proceedings consistent with this memorandum opinion including:
(1) recalculation of the amount of delinquent pre-decree
temporary child support and entry of an amended order; and
(2) determination whether good cause existed for bifurcation of
the issue of pre-decree temporary alimony and, if so, entry of
findings of fact and conclusions of law to support the determi-
nation of good cause and the calculation of the amount of pre-
decree temporary alimony.
          DATED: Honolulu, Hawai#i, April 26, 2021.

On the briefs:
                                       /s/ Lisa M. Ginoza
Philip J. Leas,                        Chief Judge
for Plaintiff-Appellant.
                                       /s/ Keith K. Hiraoka
CL,                                    Associate Judge
Self-represented Defendant-
Appellee.                              /s/ Clyde J. Wadsworth
                                       Associate Judge

                                  15